DETAILED ACTION
Claims 1, 3-4, and 6-7 are pending in the instant application, Applicant amending claims 1.
In view of the decision by the Patent Trial and Appeal Board made on December 17, 2021, the previous rejection under 35 USC 103 is withdrawn.
The PTAB entered a new grounds of rejection under 35 USC 101. That rejection is maintained.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. As this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e), the appeal is withdrawn pursuant to 37 CFR 1.114 and prosecution in this application is reopened pursuant to 37 CFR 1.114.  The Office entered Applicant's submission filed on July 28, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1, 3-4, and 6-7 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
The U.S. Court of Appeals for the Federal Circuit has explained that "the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the [S]pecification, based on whether 'their character as a whole is directed to excluded subject matter."' Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015) ). It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool. See Enfish, 822 F.3d at 1335-36.
In so doing, as indicated above, we apply a "directed to" two prong test: 1) evaluate whether the claim recites a judicial exception, and 2) if the claim recites a judicial exception, evaluate whether the claim "appl[ies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Guidance, 84 Fed. Reg. at 53; see also MPEP §§ 2106.04-2106.05.
The Specification states:
This disclosure relates generally to a global networking system for real-time gathering of data from differing time zones and to enable the generation of a global business ranking (GBR) of any business entity worldwide in terms of business information transparency and availability even if all of the data is not currently available due to time zone differences. In particular, the system enables real-time generation of a GBR based upon globally retrieved information, such as data, from multiple sources and/ or countries throughout the world.

Spec. 1:12-18.
The preamble of claim 1 states it is for "generation of a global business ranking based upon country-specific data retrieved from at least a plurality of countries."
Claim 1 recites in pertinent part:
a plurality of country data collection systems located in a plurality of different countries and operating in parallel, wherein each of the plurality of data collection systems is configured to collect said country-specific data from a plurality of country sources in parallel, thus yielding country-specific collected data;
... receives and categorizes said country-specific collected data into at least one category selected from the group consisting of: country trade data, country financial data and country derogatory information, thus yielding categorized country-specific data;
... processes data concerning countries, and produces macro score data indicative of an overall risk of business in a country;
... processes data concerning business activities and inquiries, and produces signal score data indicative of said business activities and inquiries;
...merges said categorized country-specific data with (i) data from a global database, (ii) said macro score data and (iii) said signal score data, to form merged data, and sorts said merged data into at least one selected from the group consisting of: global trade data, global financial data and global derogatory information, thus yielding global data; and
(a) ... retriev[ing] said global data on a real-time basis;
and
(b) ... generat[ing] said global business ranking for a particular business entity.

Accordingly, all this intrinsic evidence shows that claim 1 recites a way of ranking a business in a given country based on a global scale.
Limitations such as, "receives and categorizes said country-specific collected data into at least one category selected from the group consisting of: country trade data, country financial data and country derogatory information, thus yielding categorized country-specific data;" and" ... merges said categorized country-specific data with (i) data from a global database, (ii) said macro score data and (iii) said signal score data, to form merged data, and sorts said merged data into at least one selected from the group consisting of: global trade data, global financial data and global derogatory information, thus yielding global data," constitute characterizing collecting and analyzing information.
The steps, "processes data concerning countries, and produces macro score data indicative of an overall risk of business in a country; ... processes data concerning business activities and inquiries, and produces signal score data indicative of said business activities and inquiries," involve calculations, which are mathematical calculations and constitute a judicial exception. See Guidance, 84 Fed. Reg. at 52.
Thus, all the steps listed in italics above mimic human thought processes of selecting certain information over others, i.e., evaluation and creating, perhaps with paper and pencil, graphic data interpretation perceptible only in the human mind and/or involve mathematical calculations. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607,611 (Fed. Cir. 2016); Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. For example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom SA., 830F.3d 1350, 1354(Fed. Cir. 2016)(characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). 
Thus, under the first prong, claim 1 recites the patent ineligible judicial exceptions of a mental process and a mathematical calculation. Guidance, 84 Fed. Reg. at 52.

STEP 2A – Prong 2:
Concerning the claim recitation, "a plurality of country data collection systems located in a plurality of different countries and operating in parallel, wherein each of the plurality of data collection systems is configured to collect said country-specific data from a plurality of country sources in parallel, thus yielding country-specific collected data, "we find that this phrase is directed to a result or effect that itself is the abstract idea and merely invokes generic processes and systems. See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314(Fed. Cir. 2016). The claim term simply recites functional results to be achieved by any means. Moreover, this recitation explicitly recites a way of data collection which is itself, patent ineligible. See, e.g., Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776F.3d 1343, 1347 (Fed. Cir. 2014) ("[T]he claims of the asserted patents are drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.");
Turning to the second prong of the "directed to" test, claim 1 only generically requires a transformation engine, a macro score processor, a signal score processor, a global database, a global business ranking processor, and a first and second computers. These components are described in the Specification at a high level of generality. See Spec. 5: 11- 27, 6:-28, 7: 1-9, 7 :20-27; 8: 1-7, Fig. 1-4. We fail to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to "impose[] a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Guidance, 84 Fed. Reg. at 53.
That the claims do not preempt all forms of the abstraction or may be limited to business ranking, does not make them any less abstract. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) ("And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.").

STEP 2B:
Turning to the second step of the Alice analysis, because we find that the claims are directed to abstract ideas/judicial exceptions, the claims must include an "inventive concept" in order to be patent-eligible, i.e., there must be an element or combination of elements sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself. See Alice, 573 U.S. at 217-18 (quoting Mayo, 566 U.S. at 72-73).
Concerning this step, we find the claims at issue amount to "nothing significantly more" than an instruction to apply the abstract idea using some unspecified, generic computer. "[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea... on a generic computer." Alice, 573 U.S. at 225. They do not.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to retrieve, select, and apply decision criteria to data and modify the data as a result amounts to electronic data query and retrieval-one of the most basic functions of a computer. In short, each step does no more than require a generic computer to perform generic computer functions. The claims do not, for example, purport to improve the functioning of the computer itself. The Specification spells out different generic equipment and parameters that might be applied using this concept and the particular steps such conventional processing would entail based on the concept of information access under different scenarios. See, e.g., Spec. 5:11-27, 6:-28, 7: 1-9, 7 :20-27; 8: 1-7, Fig. 1-4. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. Under our precedents, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.
Considered as an ordered combination, the computer components of Appellant's claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis (receives/categorize/process/score/ merge/generate) and storing is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional.
Claims 2-4, 6, and 7 depend from independent claim 1, and are directed to the same abstract idea as claim 1. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (explaining that when all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary”). These dependent claims recite additional features related to the collecting and categorizing of data, e.g., "collected data by translating, standardizing or summarizing said collected data pursuant to country-specific logic or rules" (claim 4); "produces said global business ranking even if any or all of said global data is incomplete by using a statistical model or business knowledge to fill in any deficient information or data" (claim 2).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1, 3-4,and 6-7 are not patent eligible under the Alice/Mayo analysis. 

Response to Arguments
Applicants argue that amended claim language taken from claim 2 and incorporated into claim 1 renders the claims patent eligible. The subject matter of claim 2 is addressed in the rejection above and thus this argument is not persuasive.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623